Citation Nr: 1045260	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  04-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  Jurisdiction over the claims 
folder is currently held by the RO in New York, New York.   

In January 2008 the Board remanded the case for further action by 
the originating agency.  The case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  For the period prior to March 30, 2005, the Veteran's asthma 
manifested a FEV-1 that most nearly approximated 40 to 55 percent 
predicted; the Veteran did not experience weekly attacks of 
asthma with respiratory failure or require the daily use of 
systemic high dose corticosteroids or immune-suppressive 
medications. 

2.  For the period between March 30, 2005 and August 26, 2008, 
the Veteran's asthma manifested FEV-1 and FEV-1/FVC that most 
nearly approximated 40 to 55 percent; the Veteran did not require 
at least monthly visits to a physician for exacerbations or 
intermittent courses of systemic corticosteroids. 

3.  For the period beginning August 27, 2008, the Veteran's 
asthma manifested symptomatology requiring daily inhalational 
therapy and FEV-1 that most nearly approximate 40 to 55 percent 
predicted; the Veteran has not experienced weekly attacks with 
respiratory failure or required the daily use of systemic high 
dose corticosteroids or immune-suppressive medications. 


CONCLUSIONS OF LAW

1.  For the period prior to March 30, 2005, the criteria for a 
rating of 60 percent, but not higher, for asthma have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, 
Diagnostic Code 6602 (2010).

2.  For the period between March 30, 2005 and August 26, 2008, 
the criteria for a rating in excess of 30 percent for asthma have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.96, 4.97, 
Diagnostic Code 6602.

3.  For the period beginning August 27, 2008, the criteria for a 
rating of 60 percent, but not higher, for asthma have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 
6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for asthma was granted in a November 1997 
rating decision with an initial 30 percent evaluation assigned 
effective July 21, 1997.  In a December 2004 rating decision, the 
Veteran's asthma was reduced to a noncompensable rating, 
effective March 1, 2005.  The Board, in a January 2008 decision, 
found that the reduction of the Veteran's rating for asthma was 
improper and the initial 30 percent evaluation was restored in a 
March 2008 rating decision, effective from the date of the 
reduction, March 1, 2005.  The Veteran now contends that an 
increased evaluation is warranted for his asthma.   

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

As a preliminary matter, the Board notes that the Veteran has 
been diagnosed with nonservice-connected chronic obstructive 
pulmonary disease (COPD) due to smoking, and the record contains 
some evidence that his current respiratory symptoms are not 
wholly due to service-connected asthma.  A VA pulmonologist who 
reviewed the entire record and provided a report in August 2009 
noted that the Veteran's asthma was not likely a major factor in 
his low vital capacity or current symptoms.  Asthma was, however, 
identified as a small factor in the Veteran's current dyspnea on 
exertion.  Additionally, records from the Veteran's private 
physicians only include specific references to COPD, and the only 
evidence of asthma in the Veteran's private records dates from an 
April 2003 examination report pertaining to chronic renal 
failure, when the examiner noted that the Veteran was prescribed 
an Advair inhaler with one puff twice a day.  Upon VA examination 
in July 2002, the Veteran also manifested no evidence of 
bronchial asthma.  

The Board may not compensate the Veteran for nonservice-connected 
disorders, but the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence of 
medical evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  While the Veteran's treatment records 
primarily show treatment for COPD, the August 2009 VA 
pulmonologist noted that physicians often use the terms 
"asthma" and "COPD" loosely, as the Veteran's doctors had in 
this case.  Furthermore, the August 2009 VA pulmonologist 
specifically found that it was not possible to differentiate the 
manifestations of COPD and asthma and to what degree each disease 
contributed to the Veteran's symptoms.  As the Board is unable to 
differentiate between the symptoms of service-connected asthma 
and nonservice-connected COPD, all the Veteran's respiratory 
symptomatology must be considered when rating the service-
connected disability. 

The Veteran's asthma is currently rated as 30 percent disabling 
under Diagnostic Code 6602 for bronchial asthma.  Under this 
diagnostic code, a 30 percent rating requires FEV-1 of 56 to 70 
percent predicted; FEV-1/FVC of 56 to 70 percent; or the 
requirement of daily inhalational or oral bronchodilator therapy; 
or the requirement of inhalational anti-inflammatory medication.  
To warrant a 60 percent rating, the evidence must show FEV-1 of 
40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 100 percent 
rating is warranted with FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC of less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; the daily use 
of systemic (oral or parenteral) corticosteroids or immune-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2010).

VA amended the rating schedule concerning respiratory conditions, 
effective October 6, 2006 with added provisions clarifying the 
use of pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled 
"Special provisions for the application of evaluation criteria 
for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
has seven provisions.  The Board notes that Diagnostic Code 6602 
is not among the diagnostic codes listed 38 C.F.R. § 4.96(d).  
Further, a review of the regulatory changes reveals that all 
regulatory changes pertinent to this claim are non-substantive in 
nature and merely interpret already existing law.

The Board notes that the Veteran's PFT results have shown 
variability throughout the claims period.  While FEV-1/FVC values 
have consistently been in the range associated with the current 
30 percent rating, the Veteran's FEV-1 values have often 
approximated the criteria associated with an increased 60 percent 
evaluation.  The August 2009 VA pulmonologist also noted the 
variability of the Veteran's PFT results and found that such 
differing measurements could represent varying patient effort or, 
more unlikely, differing degrees of bronchospasm.  Although the 
August 2009 VA pulmonologist characterized PFTs as 
uninterpretable due to varying patient effort, Diagnostic Code 
6602 rates bronchial asthma primarily based on PFT results and 
treatment methods.  Therefore, the Board has considered the PFT 
results when rating the Veteran's asthma and has determined that 
staged ratings are appropriate based on the varying results of 
the PFTs throughout the claims period. 

For the period prior to March 30, 2005, the Board finds that an 
increased 60 percent evaluation is warranted for the Veteran's 
asthma.  Upon VA examination in July 2002, the Veteran 
demonstrated a FEV-1 of 44 percent predicted pre-bronchodilator 
and 49 percent post-bronchodilator, both of which are consistent 
with a 60 percent rating under Diagnostic Code 6602.  Similarly, 
the Veteran had a FEV-1 of 55 percent predicted during a February 
2003 PFT performed by his private physician, also consistent with 
a 60 percent rating.  While the Veteran's PFTs may reflect the 
impact of his nonservice-connected COPD as well as service-
connected asthma, as discussed above, the Board cannot 
differentiate between the symptomatology of the two disabilities 
in this case.  

Additionally, although the Veteran's PFT results during this 
period demonstrated FEV-1 values consistent with an increased 60 
percent rating, the FEV-1/FVC results measured at the July 2002 
PFT were consistent with the currently assigned 30 rating.  Under 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability pictured most nearly approximates the 
criteria required for that rating.  Based on the FEV-1 values 
measured during the July 2002 and February 2003 PFTs, the Board 
finds that the Veteran's asthma most nearly approximated the 
criteria associated with the higher 60 percent evaluation during 
this period and the disability warrants an increased 60 percent 
evaluation prior to March 30, 2005.  

A rating in excess of 60 percent is clearly not warranted for the 
Veteran's asthma during this period as neither his treatment for 
the disability nor the results of PFTs have approximated the 
criteria associated with a 100 percent evaluation under 
Diagnostic Code 6602.  As noted above, FEV-1 values prior to 
March 30, 2005 were consistent with a 60 percent evaluation and 
there is no indication that the Veteran required daily treatment 
with corticosteroids or immunosuppressive drugs.  There is also 
no evidence of daily asthma attacks; in fact, while the Veteran 
was vague when describing the number of asthma attacks he 
experienced at the July 2002 VA examination, he only reported one 
period of incapacitation in the past year.  He also denied using 
a metered inhaler as it did not seem to make a difference in his 
symptoms.  A total rating is therefore not warranted under 
Diagnostic Code 6602 during the period prior to March 30, 2002. 

For the period between March 30, 2005 and August 26, 2008, the 
Board finds that a staged rating of 30 percent is appropriate for 
the Veteran's asthma.  As noted above, staged ratings are 
warranted when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In this case, the results of the March 30, 2005 
PFT performed by the Veteran's private physician are consistent 
with a 30 percent evaluation, and the evidence does not establish 
that the Veteran's asthma required monthly visits to a physician 
for exacerbations or intermittent treatment with corticosteroids.  
During the March 2005 PFT, the Veteran demonstrated a FEV-1 of 58 
percent predicted pre-bronchodilator and 62 percent post-
bronchodilator, and FEV-1/FVC of 106 percent predicted and 94 
percent actual.  A FEV-1 between 56 and 70 percent predicted 
supports a 30 percent rating under Diagnostic Code 6602, while 
the FEV-1/FVC values are associated with a noncompensable rating.  
See 38 C.F.R. § 4.31 (where a diagnostic code does not provide a 
noncompensable evaluation, a noncompensable evaluation will be 
assigned when the requirements for a compensable evaluation are 
not met).  None of the findings during the March 2005 PFT were 
consistent with a rating in excess of 60 percent, and the Board 
finds that a 30 percent evaluation is warranted for this period 
based on the FEV-1 measured in March 2005.  

For the period beginning August 27, 2008, however, an increased 
60 percent rating is again warranted.  Upon PFT on August 27, 
2008, performed in conjunction with a VA examination performed 
earlier that month, the Veteran demonstrated a FEV-1 of 55 
percent predicted pre-bronchodilator and 58 percent post -
bronchodilator, and a FEV-1/FVC of 70 percent both before and 
after administration of bronchodilator.  An FEV-1 of 55 percent 
predicted is contemplated by a 60 percent evaluation under 
Diagnostic Code 6602.  Although the August 2008 PFT measured FEV-
1 post-bronchodilator and FEV-1/FVC both before and after 
bronchodilator as consistent with a 30 percent rating, the Board 
will assign the higher evaluation of 60 percent based on the lone 
FEV-1 pre-bronchodilator value in accordance with 38 C.F.R. 
§ 4.7, as the one pre-bronchodilator test result of 55 percent, 
right on the top value of the range for the 60% rating, more 
nearly approximates the criteria for the 60 percent rating.  

A total rating is not warranted for the Veteran's asthma under 
Diagnostic Code 6602 for the period beginning August 27, 2008.  
None of the Veteran's PFT findings have approximated the criteria 
associated with a 100 percent rating, and although the Veteran 
reported to the August 2008 VA examiner that he experienced 
asthma every day, there is no indication that he manifested 
"attacks" of asthma at least once a week or has ever 
experienced respiratory failure as a result of asthma.  There is 
also no indication that the Veteran has required intermittent 
courses of systemic corticosteroids, and the Veteran himself 
reported during the August 2008 VA examination that his asthma 
treatment was limited to Advair.  Therefore, his asthma clearly 
does not most nearly approximate the criteria associated with a 
100 percent evaluation under Diagnostic Code 6602 and a rating in 
excess of 60 percent is not warranted during this period.  

The Board has considered whether there is any other schedular 
basis for granting higher ratings at any time during the claims 
period, but has found none.  In addition, the Board has 
considered the doctrine of reasonable doubt but has determined 
that it is not applicable to this period because the 
preponderance of the evidence is against a higher schedular 
evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  

The Court of Appeals for Veterans Claims (Court) has set out a 
three-part test, based on the language of 38 C.F.R. § 
3.321(b)(1), for determining whether a veteran is entitled to an 
extra-schedular rating: (1) the established schedular criteria 
must be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other indicia of 
an exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's asthma is manifested by 
symptoms such as dyspnea on exertion, a restrictive defect, and 
reduced PFT values.  These manifestations are specifically 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.

The Court has also held that a request for a total disability 
rating due to individual employability resulting from service-
connected disability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to service-connected asthma.  During 
an April 2003 examination with his private physician, the Veteran 
stated that he had not worked since 1985 when he retired from his 
job as a mechanic due to mental problems.  The Veteran has never 
alleged that he is unemployable due to asthma, and there is no 
medical evidence of record establishing that the Veteran cannot 
work due to symptoms of asthma.  Therefore, remand or referral of 
a claim for TDIU is not necessary as there is no evidence of 
unemployability due to the service-connected asthma.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2002 and February 
2008 letters.  The February 2008 letter also provided notice 
regarding the disability-rating and effective-date elements of 
the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Prejudicial error occurs in the context of VCAA notice only when 
such error affects "the essential fairness of an adjudication" or 
"has the natural effect of producing prejudice."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally 
identify "with considerable specificity": (1) how the VCAA notice 
was defective; (2) what evidence the appellant would have 
provided or requested that VA obtain had VA fulfilled its notice 
obligations; and (3) how the lack of notice and evidence affected 
the essential fairness of the adjudication.  Id; see also 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party 
alleging defective VCAA notice has the burden of showing how the 
defective notice was harmful).  

Although the February 2008 VCAA letter provided notice of what 
evidence was required to support a claim for an increased rating 
for asthma, it also incorrectly indicated that a claim for 
entitlement to service connection for asthma was also on appeal.   
Service connection for asthma has been in effect since 1992, and 
the Veteran has not alleged any prejudice resulting from the 
inconsistent notice.  
The Veteran has continued to pursue his claim for an increased 
rating for asthma since the February 2008 notice letter, and the 
record contains statements, such as the June and August 2010 
briefs, indicating that the Veteran and his representative 
understand what evidence is needed to substantiate the claim for 
an increased rating.  Therefore, any inconsistencies in the 
February 2008 VCAA notice did not result in prejudice to the 
Veteran.  

VCAA notice should also be given before an initial AOJ decision 
is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice, specifically notice of the Dingess 
elements, was provided after the initial adjudication of the 
claim, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the October 2009 SSOC.  Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations with PFTs in response to his claim.

The January 2008 Board remand ordered that certain procedural and 
evidentiary development should be completed with respect to the 
Veteran's claim for an increased rating.  In compliance with the 
Board's remand orders, the Veteran was provided VCAA notice in a 
February 2008 letter, records of VA treatment dated from July 
2002 to the present were associated with the claims folder, and a 
VA examination was conducted in August 2008.  The January 2008 
remand also ordered that copies of private medical records 
identified by the Veteran should be associated with the record 
after proper authorization was received.  While the Veteran was 
asked to provide medical releases for his private health care 
providers in a May 2008 letter, no response was received and VA 
lacked the authorization to obtain these records on the Veteran's 
behalf.  VA has therefore fully complied with the Board's January 
2008 remand orders and any failure to develop this claim rests 
with the Veteran himself.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (VA's duty to assist the Veteran in developing 
the facts and evidence pertinent to a claim is not a one-way 
street); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992) (it is the 
responsibility of the Veteran to cooperate with VA).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

The Veteran's asthma warrants a 60 percent evaluation for the 
period prior to March 30, 2005, a 30 percent rating for the 
period between March 30, 2005 and August 26, 2008, and a 60 
percent rating thereafter, and to this extent, the claim is 
granted.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


